                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 NATHAN O. KEYES,

                        Plaintiff,                              8:18CV569

           v.
                                                            MEMORANDUM
 ANDREW M. SAUL, Commissioner of                             AND ORDER
 Social Security,

                        Defendant.


       This matter is before the Court on plaintiff Nathan O. Keyes’s (“Keyes”) Motion
for an Order Reversing the Commissioner’s Decision (Filing No. 14) seeking judicial
review of the final decision of defendant Andrew M. Saul, Commissioner of Social
Security (“Commissioner”), 1 denying Keyes disability benefits under Title II of the Social
Security Act (“Act”), 42 U.S.C. § 401 et seq., and supplement-security income under
Title XVI of the Act, Id. § 1381 et seq. The Commissioner filed a Motion to Affirm
Commissioner’s Decision (Filing No. 17) and resists Keyes’s motion. For the reasons
stated below, both motions are granted in part and denied in part and Keyes’s claims are
remanded.

I.     BACKGROUND
       A.       Facts
       Keyes claims numerous ailments such as diabetes, depression, and reduced vision.
Keyes focuses this appeal only on his vision issues, with complete blindness in his right
eye and reduced vision in his left eye.




       Andrew M. Saul was sworn in as Commissioner of Social Security on June 17,
       1

2019, and is automatically substituted as the defendant in this case. See Fed. R. Civ. P.
25(d).
      Keyes, born in 1981, has a high-school education and previously worked as a box-
maker and vending-machine repairer. On October 21, 2015, Keyes protectively filed for
disability-insurance benefits and supplemental-security income, alleging a disability
beginning January 1, 2014.

      The Social Security Administration (“SSA”) denied Keyes’s claims on February 3,
2016, and again on reconsideration on May 3, 2016. Through counsel, Keyes requested a
hearing, which an SSA Administrative Law Judge (“ALJ”) conducted on December 12,
2017. Keyes and a vocational expert testified.

      B.       The ALJ’s Decision
      In a written hearing decision, the ALJ followed the five-step sequential process, see
20 C.F.R. §§ 404.1520 and 416.920, for determining disability. 2

      Keyes does not challenge the first three steps where the ALJ found Keyes has (1) not
engaged in any substantial gainful activity since the alleged onset date, (2) the “severe
impairments”      of   “diabetes   mellitus,   reduced   vision,   gastroesophageal      reflux
disease (GERD), hypertension, and obesity,” and (3) no “impairment or combination of
impairments that meets or medically equals the severity of one of the listed impairments in
20 C.F.R. Part 404, Subpart P, Appendix 1.”




      2
          The steps are whether

      (1) a claimant’s work activity, if any, amounts to substantial gainful activity;
      (2) his impairments, alone or combined, are medically severe; (3) his severe
      impairments meet or medically equal a listed impairment; (4) his residual
      functional capacity precludes his past relevant work; and (5) his residual
      functional capacity permits an adjustment to any other work.

Kemp v. Colvin, 743 F.3d 630, 632 n.1 (8th Cir. 2014).

                                               2
       As discussed below, Keyes does take issue with the ALJ’s assessment of Keyes’s
residual functional capacity (“RFC”). The ALJ determined Keyes

       has the ability to perform light work . . . . He should avoid climbing ladders,
       ropes, or scaffolds, but has the ability to no more than occasionally climb
       ramps and stairs, balance, kneel, stoop, crouch, and crawl. He has no ability
       to drive commercial vehicles. He has the ability to read 14-point type or
       greater and must avoid work requiring bilateral visual acuity, but can avoid
       normal hazards in the workplace . . . . In addition, he has the ability to
       perform jobs that do not require binocular vision or work in dark areas
       (requires work to be performed in well-lighted places), no exposure to
       unprotected heights, and no use of foot controls bilaterally.

       The ALJ considered (1) Keyes’s reported symptoms, (2) his daily activities,
(3) information from Keyes’s mother, and (4) medical reports and opinions from several
treating and consulting physicians. The ALJ gave “the most weight” to the opinions of and
a medical-source statement by Vikas Gulati, M.D. (“Dr. Gulati”), an eye specialist and
Keyes’s treating physician. Based on Keyes’s RFC, the ALJ determined at step four that
Keyes is unable to perform his past relevant work.

       At step five, the ALJ considered the vocational expert’s testimony regarding the
availability of jobs for a hypothetical person of Keyes’s age, education, and work
experience, who had the restrictions identified in determining Keyes’s RFC. Relevant here,
the vocational expert testified the hypothetical person could, among other jobs, work as an
office helper and a router, which are both light, unskilled jobs. The vocational expert stated
there are approximately 64,000 full-time office-helper jobs and 69,000 full-time router jobs
in the national economy.

       The vocational expert testified the hypothetical person could perform those jobs
“with the caveat that . . . he would need to stay within the production requirements, but
that’s true for all unskilled employment.” The vocational expert mentioned the production
issue because “with vision impaired people . . . the overall arching issue can become
production and whether the person can be competitive in that area.” The vocational expert

                                              3
confirmed her testimony is consistent with the U.S. Department of Labor’s Dictionary of
Occupational Titles (“DOT”), 3 U.S. Dep’t of Labor, Employment & Training Admin.,
Dictionary of Occupational Titles, 1991 WL 645958 (4th ed. 1991), which the SSA relies
on for disability determinations.

       The ALJ decided “there are jobs that exist in significant numbers in the national
economy that [Keyes] can perform.” Accordingly, the ALJ found Keyes was not disabled.

       Keyes argues the ALJ erred because (1) the vocational expert provided a “qualified
response” to the ALJ’s hypothetical and the ALJ failed to resolve an “apparent conflict”
between the vocational expert’s testimony and the DOT’s descriptions of an office helper
and router and (2) the ALJ did not offer good reasons for the weight afforded to Dr. Gulati’s
opinions.   Keyes also asserts the “ALJ was an inferior officer not appointed in a
constitutional manner.”

II.    DISCUSSION
       A.     Standard of Review
       The Court will affirm the ALJ’s decision if it is supported by “substantial evidence
on the record as a whole.” Thomas v. Berryhill, 881 F.3d 672, 674 (8th Cir. 2018); see also
42 U.S.C. §§ 405(g) and 1383(c)(3). “Substantial evidence is less than a preponderance,
but enough that a reasonable mind might accept it as adequate to support a decision.” Perks
v. Astrue, 687 F.3d 1086, 1091 (8th Cir. 2012) (quoting Kirby v. Astrue, 500 F.3d 705, 707
(8th Cir. 2007)). The Court considers evidence that both detracts from and supports the
ALJ’s decision. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010).




       The DOT includes a supplement, the Selected Characteristics of Occupations,
       3

which further details job requirements and characteristics. Any reference to the DOT
includes the supplement.
                                             4
      B.        The Vocational Expert
      First, Keyes argues the ALJ’s conclusion at step five was not supported by
substantial evidence because the vocational expert offered a “qualified response” to the
hypothetical.

      An ALJ “may rely on a vocational expert’s response to a properly formulated
hypothetical question to show that jobs that a person with the claimant’s RFC can perform
exist in significant numbers.” Guilliams v. Barnhart, 393 F.3d 798, 804 (8th Cir. 2005).
“[T]o constitute substantial evidence, a vocational expert’s testimony must be based on a
hypothetical that captures the ‘concrete consequences’ of the claimant’s deficiencies.”
Scott v. Berryhill, 855 F.3d 853, 857 (8th Cir. 2017) (quoting Lacroix v. Barnhart, 465
F.3d 881, 889 (8th Cir. 2006)). “An ALJ’s reliance on a vocational expert’s testimony is
improper if the expert substantially changes the hypothetical beyond the ALJ’s
instructions.” Travis v. Astrue, 477 F.3d 1037, 1043 (8th Cir. 2007).

      Relying on Penn v. Sullivan, 896 F.2d 313 (8th Cir. 1990), and Ellison v. Sullivan,
921 F.2d 816 (8th Cir. 1990), Keyes argues the vocational expert repeatedly qualified her
testimony by stating jobs would be available “as long as the person can stay within
production requirements.”

      In Penn and Ellison, the ALJs erroneously relied on vocational-expert testimony
when the vocational experts changed the ALJs’ posed hypotheticals.            In Penn, the
vocational expert assumed the hypothetical person could work an eight-hour day when the
ALJ did not express an opinion about whether that person could work a full-day. 896 F.2d
at 317. In Ellison, the vocational expert assumed a hypothetical person could perform
sedentary, light, or medium work, but the ALJ found the claimant could only do limited
sedentary work. 921 F.2d at 821-22. This case is different.

      Here, the vocational expert neither ignored the hypothetical’s underlying criteria nor
changed the nature of the hypothetical person’s exertional requirements. This case instead


                                            5
more closely resembles Travis, 477 F.3d 1037. There, a vocational expert testified that,
while a hypothetical person could likely perform a cashier job, a poor ability to follow
work rules “could be an issue . . . if that in and of itself would be enough to keep a person
from performing that job.” Id. at 1043. The Eighth Circuit found the ALJ properly relied
on the testimony because the vocational expert simply “stated his opinion and then raised
an issue for the ALJ’s consideration.” Id.

       Just as in Travis, the vocational expert in this case “stated [her] opinion” that the
hypothetical person could perform the officer-helper and router jobs “and then raised [the
production] issue for the ALJ’s consideration.” Id. The vocational expert’s “caveat” that
the hypothetical person would have to maintain production (which is true for all unskilled
workers) does not undermine the ALJ’s findings.

       Second, Keyes asserts the ALJ failed to resolve an “apparent conflict” between the
vocational expert’s testimony and the DOT’s descriptions of an office helper and router.
The argument is unconvincing.

       An ALJ has an affirmative duty to ask about apparent conflicts between vocational-
expert testimony and the DOT’s description of a job. See Thomas, 881 F.3d at 677. If an
ALJ does not identify and resolve the conflict, “the vocational expert’s testimony is not
substantial evidence to support a denial of benefits.” Stanton v. Comm’r, Soc. Sec. Admin.,
899 F.3d 555, 558 (8th Cir. 2018).

       To illustrate, the Eighth Circuit has found apparent unresolved conflicts existed
where a hypothetical person could only “occasionally” reach overhead but the vocational
expert testified to a job the DOT described as requiring “frequent[]” overhead reaching,
see Moore v. Colvin, 769 F.3d 987, 989-90 (8th Cir. 2014), and where a hypothetical person
could lift fifteen pounds but the vocational expert testified to a job which the DOT
described as involving up to twenty pounds, see Montgomery v. Chater, 69 F.3d 273, 275-
77 (8th Cir. 1995). In those cases, because the ALJs did not elicit any reasonable

                                             6
explanation for the conflicts with the DOT, the testimony could not support the ALJs’
decisions. See Moore, 769 F.3d at 990; Montgomery, 69 F.3d at 277.

       An ALJ has no duty to further inquire, however, “when a [vocational expert] merely
testifies to information not included in the DOT, but that does not conflict with it.”
Courtney v. Comm’r, Soc. Sec. Admin., 894 F.3d 1000, 1003 (8th Cir. 2018). In Courtney,
the Eighth Circuit determined an ALJ was not required to scrutinize a vocational expert’s
“extra-DOT testimony” where the ALJ posed a hypothetical question including limitations
(e.g., limited memory of instructions) not included in the DOT. Id. Moreover, “an ALJ
can ‘properly assume that the expert framed [her] answers based on the factors the ALJ
told [her] to take into account.” Id. at 1004-1005 (quoting Whitehouse v. Sullivan, 949
F.2d 1005, 1006 (8th Cir. 1991)).

       In Keyes’s view, because the office-help and router jobs suggested by the vocational
expert in this case could involve “paperwork which could not reasonably be limited to 14-
point font or higher,” the ALJ erred in not scrutinizing the vocational expert’s testimony
on that issue. Not so.

       The ALJ described the fourteen-point font limitation to the vocational expert, who
responded with possible jobs. Although the DOT is silent on the issue of font size,
requiring the vocational expert to consider information beyond the DOT, the ALJ could
“properly assume” the vocational expert considered that font limitation when framing her
answer. Id. (quoting Whitehouse, 949 F.2d at 1006). And the vocational expert did confirm
her testimony was consistent with the DOT.

       This case is unlike those where an obvious inconsistency existed between the
vocational expert’s testimony and the DOT’s express terms. Because the vocational
expert’s testimony did not so contradict the DOT, the ALJ did not have to “inquire as to




                                             7
the precise basis for the expert’s testimony regarding extra-DOT information” on font size.
Id. at 1004. “The ALJ was thus entitled to rely on the testimony.” 4 Id. at 1005.

       C.        Treating Physician
       Keyes also argues the ALJ “did not provide good reasons for the weight afforded to
Dr. Gulati’s opinions” because the ALJ did not consider all of Dr. Gulati’s limitations in
determining Keyes’s RFC. Keyes fares better on this argument.

       An ALJ “must determine a claimant’s RFC based on all of the relevant evidence,
including the medical records, observations of treating physicians and others, and an
individual’s own description of [his] limitations.” Hensley v. Colvin, 829 F.3d 926, 931-
32 (8th Cir. 2016) (quoting Myers v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013)). An RFC
“must be supported by some medical evidence of the claimant’s ability to function in the
workplace” but need not be “supported by a specific medical opinion.” Id. at 932. “Even
though the RFC assessment draws from medical sources for support, it is ultimately an
administrative determination reserved to the Commissioner.” Perks, 687 F.3d at 1092
(quoting Cox v. Astrue, 495 F.3d 614, 619-20 (8th Cir. 2007)).

       An ALJ must give a treating physician’s opinion “controlling weight if it ‘is well-
supported by medically acceptable clinical and laboratory diagnostic techniques and is not
inconsistent with the other substantial evidence in [a claimant’s] case record.’” Tilley v.
Astrue, 580 F.3d 675, 679 (8th Cir. 2009) (quoting 20 C.F.R. § 404.1527(d)(2)); see also
20 C.F.R. § 416.927(d)(2) (same). 5 If an ALJ does not afford a treating physician’s opinion


       4
        Although he did not brief the issue, Keyes also suggests the vocational expert
improperly treated fourteen-point font as an accommodation. See Higgins v. Comm’r, Soc.
Sec. Admin., 898 F.3d 793, 796 (8th Cir. 2018) (allowing vocational expert’s to only
consider accommodations commonly offered in the workplace). But the vocational expert
only discussed the font size as an accommodation for the sedentary jobs the vocational
expert discussed, such as telemarketing, not for the office-helper and router jobs the ALJ
ultimately considered.
       5
           This standard applies to claims filed before March 27, 2017, like in this case.
                                                8
controlling weight, the ALJ must “always give good reasons” for the weight given. Cline
v. Colvin, 771 F.3d 1098, 1103 (8th Cir. 2014) (quoting 20 C.F.R. § 416.927(d)(2)); see
also 20 C.F.R. § 404.1527(d)(2).

          Further, an RFC “assessment must always consider and address medical source
opinions. If the RFC assessment conflicts with an opinion from a medical source, the
adjudicator must explain why the opinion was not adopted.” SSR 96-8p, 1996 WL 374184,
*7 (SSA July 2, 1996).

          In making the RFC assessment in this case, the ALJ considered numerous medical
opinions, including that of Dr. Gulati, Keyes’s treating physician.        The ALJ noted
Dr. Gulati completed a medical-source statement which reported Keyes “needs larger than
12-font print, has a need for additional lighting, and a need for additional time to read
print.”       Dr. Gulati further opined Keyes could perform activities involving “depth
perception rarely” and should “not perform any activities that require a commercial driver’s
license or good stereopsis.”

          The ALJ afforded Dr. Gulati’s opinions and medical-source statement “the most
weight because the record as a whole supports [Dr. Gulati’s RFC] assessment.” 6
Accordingly, the ALJ included all the limitations in Dr. Gulati’s medical-source statement
in Keyes’s RFC assessment, with one exception. The ALJ, without comment, did not
include the limitation that Keyes needs “additional time to read print” (“reading
limitation”). According to Keyes, because the ALJ did not provide good reasons for this
omission, Keyes’s claims must be remanded. The Court agrees.

          The ALJ failed to provide any reasons, let alone the required “good reasons,” for
omitting the reading limitation in determining Keyes’s RFC. See Cline, 771 F.3d at 1103.

        The terms “most weight” and “controlling weight” are used interchangeably. See,
          6

e.g., Payne v. Comm’r of Soc. Sec., 402 Fed. App’x 109, 111 (6th Cir. 2010) (unpublished);
Nelson v. Astrue, Civil No. 11-03346 (DWF/FLN), 2012 WL 7761489, *9 (D. Minn. Dec.
12, 2012). Keyes does not contend the ALJ used the terms differently here.
                                              9
It is possible the ALJ inadvertently omitted that limitation or, if given the opportunity, the
ALJ would provide good reasons for omitting it. Without any analysis, the Court has no
basis for determining the ALJ’s rationale and this case must be remanded as to this issue
only. See Bayne v. Berryhill, No. 6:16-03465-CV-RK, 2018 WL 566511, *2 (W.D. Mo.
Jan. 26, 2018) (collecting cases where courts remanded when an ALJ did not provide good
reasons for discounting one or more limitations by treating physicians while adopting
others).

       On remand, the ALJ should reevaluate Dr. Gulati’s opinions and address whether
the reading limitation should be included in the RFC assessment. If the ALJ determines
the reading limitation should be disregarded, the ALJ should provide good reasons for that
decision.

       If the ALJ decides to include the reading limitation, the ALJ should consider
whether that limitation impacts the hypothetical questions posed to the vocational expert
and the vocational expert’s testimony. 7 See Hulsey v. Astrue, 622 F.3d 917, 922 (8th Cir.
2010) (finding a hypothetical is only adequate if it “sufficiently limit[s] the universe of
work [the claimant] can perform”). 8

       D.     The Appointments Clause
       Finally, Keyes argues, for the first time on appeal, the ALJ was an inferior office
not properly appointed under the Appointments Clause of the United States Constitution.
See U.S. Const. art. 2, § 2, cl. 2. Because Keyes neither raised this issue to the ALJ or
Appeals Council nor provided any compelling reasons for failing to do so, he has forfeited



       The DOT’s descriptions of office helper and router include reading up to a rate of
       7

190 to 215 words per minute but other jobs allow reading at a rate as slow as 95 to 120
words per minute.
       8
        Keyes also briefly asserts in his brief the ALJ inappropriately disregarded his
subjective complaints about his reading limitation but because Keyes did not analyze this
issue in his brief the Court will not consider it here.
                                             10
it. See Millard v. Berryhill, No. 8:18CV452, 2019 WL 2502876, at *8 (D. Neb. June 17,
2017).

III.     CONCLUSION
         On careful review, the Court affirms in part and reverses in part the Commissioner’s
decision and remands this case for further proceedings on the weight afforded to
Dr. Gulati’s opinions and medical-source statement regarding the reading limitation.
Accordingly,

         IT IS ORDERED:
         1.     Keyes’s Motion for an Order Reversing the Commissioner’s Decision (Filing
                No. 14) and the Commissioner’s Motion to Affirm Commissioner’s Decision
                (Filing No. 17) are each granted in part and denied in part as set forth in this
                Memorandum and Order.
         2.     The Commissioner’s decision is affirmed in part and reversed in part and
                remanded for further proceedings consistent with this Memorandum and
                Order.
         3.     A separate judgment will issue.

         Dated this 16th day of January 2020.

                                                    BY THE COURT:



                                                    Robert F. Rossiter, Jr.
                                                    United States District Judge




                                               11
